103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary L. AVERY, Appellant,v.Shirley S. CHATER, Commissioner, Social SecurityAdministration, Appellee.
No. 96-1249.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Gary L. Avery appeals the district court's order affirming the Commissioner's decision to deny Avery's applications for disability insurance benefits and supplemental security income.  After carefully reviewing the administrative record and the parties' briefs, we conclude the administrative law judge carefully applied the analysis under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), submitted an appropriate hypothetical question to the vocational expert, and properly considered the combined effect of Avery's impairments.  We find substantial evidence supports the decision of the Commissioner that Avery is not disabled for social security purposes.  We affirm the district court.  See 8th Cir.  R. 47B.